 

Exhibit 10.6

 

EXECUTION VERSION

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”) is made as of November 23, 2015, by and
among Global Defense & National Security Systems, Inc., a Delaware corporation
(the “Company”), (ii) Global Defense & National Security Holdings LLC, a
Delaware limited liability company (the “Sponsor”), and (iii) collectively,
Simon S. Lee Management Trust, Simon Lee Family Trust, AHL Descendants Trust,
JSL Descendants Trust and Brian Lee Family Trust (the “Stockholder Group”).
Sponsor and the Stockholder Group are referred to herein collectively as the
“Investor Parties”, and each of Sponsor and the Stockholder Group as an
“Investor Party”, and the Investor Parties, together with the Company, are
referred to herein as the “Parties”.

 

RECITALS

 

WHEREAS, the Parties, STG Group, Inc., a Delaware corporation (“STG”) and Simon
Lee, are parties to a Stock Purchase Agreement, dated as of June 8, 2015 (the
“SPA”), whereby the Stockholder Group will receive shares of common stock of the
Company (the “Common Stock”) as consideration for the sale of all their right
and interest in the equity securities of STG Group, Inc., and certain other
transactions, in each case on the terms set forth therein (collectively, the
“Transaction”);

 

WHEREAS, the Sponsor also holds shares of Common Stock and the Parties desire to
set forth the relationship of the Investor Parties with respect to the Common
Stock, among other things;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto agree as follows:

 

Article I

Agreements

 

1.1           Voting Issues.

 

(a)          Actions Requiring Stockholder Approval. Each Investor Party hereby
agrees that, so long as both Investor Parties continue to maintain beneficial
ownership (as determined under Rule 13d-3 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of at least 5% of the then outstanding
Common Stock (the “Minimum Equity Holdings”), upon notice that there will be any
action or item that requires a vote of the holders of the Common Stock, the
Investor Parties shall confer and discuss such matters and attempt to reach a
unanimous decision with respect to such impending vote. However, if the Investor
Parties are not able to agree on any item or issue, there shall be no further
consequence to either Investor Party under this Agreement.

 

(b)          Director Designations. Each Investor Party hereby agrees to vote
all shares of Common Stock owned by it or over which it has the power to control
the election of such shares in accordance with, and to effect and carry out, the
following provisions:

 

 

 

 

(i)          Board Representation. Each Investor Party may designate one (1)
nominee to the Board of Directors of the Company (the “Board”), each such
designee to be in Class III, as more fully described in Section 1.2(b) below.
Each Investor Party agrees to support the other Investor Party’s designee for
nomination as director of the Board, by voting all its shares of Common Stock
that are capable of voting in the election of directors, for the election of the
other Investor Party’s director designee to effect such representation.

 

(ii)         Filling Vacancies. Any vacancy on the Board occurring by reason of
death, resignation, removal or other termination of a director, shall be filled
by a new director designated by the same Investor Party who was entitled to
designate the previous director whose death, resignation, removal or other
termination created such vacancy. Each Investor Party agrees to direct the
director designated by such Investor Party to elect the person designated by
such designating Investor Party as a director to fill such vacancy.

 

(iii)        Expiration of Provision. The obligations of each Investor Party
pursuant to this Section 1.1(b) shall continue only during the Board
Representation Period (as defined below) of the other Investor Party.

 

1.2           Board of Directors Composition. The Parties hereby agree to take
all necessary corporate action to effect the following provisions:

 

(a)          Number. The number of directors comprising the Board shall
initially be fixed at five directors.

 

(b)          Tiered Board Structure. The Board shall initially be comprised of
directors in three classes as follows:

 

(i)          Class I: Two directors shall be in Class I. Each initial director
in Class I shall serve for a term ending on the date of the annual meeting of
stockholders of the Company in 2016. Directors in Class I shall be shall be
independent (as defined under applicable listing standards of the NASDAQ Stock
Market, and the Exchange Act and the SEC rules and regulations thereunder) and
shall be nominated and elected pursuant to the applicable provisions of the
bylaws of the Company.

 

(ii)         Class II: One director shall be in Class II. The initial director
in Class II shall serve for a term ending on the date of the annual meeting of
stockholders of the Company in 2017. The director in Class II shall be
independent (as defined under applicable listing standards of the NASDAQ Stock
Market, and the Exchange Act and the SEC rules and regulations thereunder) and
shall be nominated and elected pursuant to the applicable provisions of the
bylaws of the Company.

 

2 

 

 

(iii)        Class III: Two directors shall be in Class III. Each initial
director in Class III shall serve for a term ending on the date of the annual
meeting of stockholders of the Company in 2018. Directors in Class III shall be
designated for nomination by the Investor Parties pursuant to Section 1.1(b)
above and shall be elected pursuant to the applicable provisions of the bylaws
of the Company.

 

1.3           Board of Directors Representation. “Board Representation Period”
means the period of time beginning on the date an Investor Party “beneficially
owns” (as determined under Rule 13d-3 of the Exchange Act) the Minimum Equity
Holdings and ending on the date such Investor Party owns less than the Minimum
Equity Holdings.

 

1.4           Acquisition of Additional Common Stock. Without the other Investor
Party’s prior written consent, each Investor Party will not (and will ensure
that its “affiliates” as defined in Rule 12b-2 under the Exchange Act will not),
directly or indirectly, during the period commencing on the date first written
above and ending eighteen (18) months from the date hereof: (a) purchase or
otherwise acquire, or offer, seek, propose or agree to purchase or otherwise
acquire, ownership (including, but not limited to, beneficial ownership as
defined in Rule 13d-3 under the Exchange Act) of any Common Stock, or any direct
or indirect rights or options to acquire any Common Stock or any securities
convertible into Common Stock, or (b) form, join or in any way participate in a
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to the securities of the Company (other than as a result of this
Agreement).

 

1.5           Nominees for Class I Directors. The Investor Parties agree to
endorse and vote to approve the nominees for Class I directors proposed by the
Board of Directors of the Company (or the nomination and governance committee
thereof) at the annual meeting of stockholders of the Company in 2016, unless
all of the Investor Parties agree in writing in advance of such meeting to
propose to the stockholders alternative directors.

 

1.6           Good Faith. The Parties shall reasonably cooperate with one
another in good faith with respect to this Agreement, including the items set
forth in Article 1.

 

Article II

TERM

 

This Agreement is effective as of the date hereof. Except as expressly provided
herein with respect to specific provisions of this Agreement, this Agreement
shall terminate only upon the mutual written agreement of the Parties. If this
Agreement is terminated pursuant to this Article II, all further obligations of
each Party shall terminate without further liability or obligation of such Party
to any other Party, including liability for damages; provided, however, that no
such termination shall relieve any Party from any liability for breach of this
Agreement arising prior to the termination date.

 

3 

 

 

Article III

MISCELLANEOUS

 

3.1           Certain Definitions. Unless otherwise defined herein, terms used
herein that are defined in the SPA shall have the meanings set forth for such
terms in the SPA.

 

3.2           Interpretation. The headings in this Agreement are intended solely
for convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement. Unless the context clearly indicates
otherwise, where appropriate, the singular shall include the plural and the
masculine shall include the feminine or neuter, and vice versa, to the extent
necessary to give the terms defined herein and/or the terms otherwise used in
this Agreement the proper meanings. The words “including,” “include” or
“includes” shall mean including without limitation. Any reference in this
Agreement to a statute shall be to such statute, as amended from time to time
prior to the Closing, and to the rules and regulations promulgated thereunder.
When reference is made in this Agreement to an Exhibit, Appendix, Article,
Section or subsection, such reference shall be to an Exhibit, Appendix, Article,
Section or subsection to or of this Agreement unless otherwise indicated.

 

3.3           Representations and Warranties. Each Party represents and warrants
to each other Party as follows:

 

(a)          Such Party takes the legal form set forth in the Preamble to this
Agreement and is duly organized and validly existing under the laws of its
governing jurisdiction.

 

(b)          Such Party has all requisite corporate or comparable power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated to be performed by it hereby. The execution, delivery
and performance by such Party of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate or comparable action, if applicable, on the part of such Party. No
other approval is required in connection with such Party’s execution, delivery
and performance of this Agreement and the consummation by such Party of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by such Party and, assuming the due authorization, execution and
delivery of this Agreement by each other Party, constitutes the legal, valid and
binding agreement of such Party, enforceable against it in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application that
may affect the enforcement of creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

3.4           Further Assurances. Each Party shall execute and deliver such
additional instruments and other documents and shall take such further actions
as may be necessary or appropriate to effectuate, carry out and comply with all
of its obligations under this Agreement.

 

4 

 

 

3.5           Successors and Assigns; No Assignment or Transfer. This Agreement
and the rights of the Parties hereunder shall be binding upon and shall inure to
the benefit of the Parties, their successors and permitted assigns. No Party
shall, or shall have the right to, assign, sell, transfer, delegate or otherwise
dispose of this Agreement or any of its rights or obligations under this
Agreement without the prior written consent of the other Party.

 

3.6           Injunctive Relief. Each Party acknowledges that its breach of its
obligations under this Agreement would cause the other Party irreparable damage.
Accordingly, the Parties agree that in the event of such breach or threatened
breach, in addition to remedies at law, the non-breaching Parties shall have the
right to injunctive or other equitable relief, including specific performance of
the terms and provisions hereof, without the necessity of posting any bond or
other security, to prevent the other Party’s violations of its obligations
hereunder. Nothing in this Agreement shall be construed as preventing any Party
from seeking an interim injunction or any similar equitable relief in any court
of competent jurisdiction.

 

3.7           Severability. If any provision of this Agreement, or the
application thereof to any Person, place or circumstance, is held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, such
provision shall be enforced to the maximum extent possible so as to effect the
intent of the Parties, or, if incapable of such enforcement, shall be deemed to
be deleted from this Agreement, and the remainder of this Agreement and such
provisions as applied to other Persons, places and circumstances shall remain in
full force and effect and, in such event, the Parties shall negotiate in good
faith in an attempt to agree to another provision (in lieu of the term or
application held to be invalid or unenforceable) that will be valid and
enforceable and will carry out the Parties’ intentions hereunder.

 

3.8           Waivers. The waiver by a Party of a breach of or a default under
any provision of this Agreement (a) shall not be effective unless such waiver is
in writing, expressly states that it is a waiver hereunder, and identifies the
breach or default to be waived and (b) shall not be construed as effective
against or with respect to any other Party. No waiver hereunder shall, in any
event, be construed as a waiver of any subsequent breach of, or default under,
the same or any other provision of this Agreement, nor shall any delay or
omission on the part of a Party in exercising or availing itself of any right or
remedy, or any course of dealing hereunder, operate as a waiver of any right or
remedy.

 

3.9           Amendments. This Agreement may be amended only by written
document, expressly stating that it is an amendment to this Agreement,
identifying the provisions of this Agreement to be amended, and duly executed on
behalf of each of the Parties. No delay or omission on the part of a Party in
exercising or availing itself of any right or remedy, or any course of dealing
hereunder, operate as an amendment with respect to any provision hereof.

 

5 

 

 

3.10         Jurisdiction; Waiver of Jury Trial. The Parties agree that any
Proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the Eastern District of Virginia or any Virginia
state court with jurisdiction over Fairfax County, Virginia, and each of the
Parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such Proceeding and
irrevocably waives, to the fullest extent permitted by applicable Law, any
objection that it may now or hereafter have to the laying of the venue of any
such Proceeding in any such court or that any such Proceeding brought in any
such court has been brought in an inconvenient forum. Process in any such
Proceeding may be served on any Party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
Party agrees that service of process on such Party as provided in Section 3.14
shall be deemed effective service of process on such Party. EACH OF THE PARTIES
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

3.11         Governing Law. This Agreement shall in all respects be interpreted,
construed and governed by and in accordance with the Laws of the State of
Delaware, without regard to its conflicts of laws principles.

 

3.12         Limitations on Damages. In no event shall any Party have any
liability for loss of profits, revenue or goodwill, loss or interruption of
business, loss of data, or for any indirect, incidental, special, consequential
or punitive damages, arising out of or relating to this Agreement or the subject
matter hereof, no matter what theory of liability, and even if advised of the
possibility or probability of such damages.

 

3.13         No Third-Party Beneficiaries. Nothing expressed or referred to in
this Agreement confers any rights or remedies upon any Person that is not a
Party or permitted assign of a Party to this Agreement.

 

3.14         Notices. All notices, requests, consents, waivers and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given (a) if personally delivered, upon
delivery or refusal of delivery, (b) if mailed by registered or certified United
States mail, return receipt requested, postage prepaid, upon delivery or refusal
of delivery, (c) if sent by a nationally recognized overnight delivery service,
upon delivery or refusal of delivery, or (d) if sent by facsimile or electronic
mail, upon confirmation of delivery. All notices, consents, waivers or other
communications required or permitted to be given hereunder shall be addressed as
follows:

 

If to the Company or Sponsor, to such entity at:

 

  11921 Freedom Drive, Suite 550     Two Fountain Square     Reston,
Virginia  20190     Attention:     Dale Davis     Telephone: (202) 800-4333    
E-mail: dale.davis@globalgroup.com  

 

6 

 

 

  with a copy to:           Morrison & Foerster LLP     1650 Tysons Boulevard,
Suite 400     McLean, Virginia  22102     Attention: Lawrence T. Yanowitch, Esq.
      Charles W. Katz, Esq.     Telephone:       (703) 760-7318     Facsimile:
       (703) 760-7777     E-mail:           lyanowitch@mofo.com    
                   ckatz@mofo.com           If to any Stockholder, sent care of:
          Simon Lee     11091 Sunset Hills Road, Suite 200     Reston,
Virginia  20190     Telephone:       (703) 691-2480     Facsimile:       (703)
691-3467     E-mail:           SLee@stg.com           with a copy to:          
Holland & Knight LLP     1600 Tysons Boulevard, Suite 700     McLean,
Virginia  22102     Attention:       William J. Mutryn       Jonathan F.
    Wolcott     Telephone:       (703) 720-8069     Facsimile:       (703)
720-8610     E-mail:           william.mutryn@hklaw.com                       
jonathan.wolcott@hklaw.com        

or at such other address or addresses as the Party addressed may from time to
time designate in writing pursuant to notice given in accordance with this
Section 3.14.

 

7 

 

 

3.15         Entire Agreement. This Agreement, the SPA and the other Transaction
Documents (including the Exhibits and Schedules attached hereto and thereto,
which are incorporated herein by reference) constitute the entire agreement of
the Parties with respect to its subject matter. This Agreement, the SPA and the
other Transaction Documents supersede all previous, contemporaneous and
inconsistent agreements, negotiations, representations and promises between the
Parties, written or oral, regarding the subject matter hereunder. There are no
oral or written collateral representations, agreements or understandings except
as provided herein and therein.

 

3.16         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

** REMAINDER OF PAGE INTENTIONALLY LEFT BLANK **

 

8 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective authorized officers, as of the date first written above.

 

  COMPANY:       GLOBAL DEFENSE & NATIONAL SECURITY SYSTEMS, INC.       By: /s/
Damian Perl     Name:  Damian Perl     Title:  Chairman of the Board of
Directors       SPONSOR:       GLOBAL DEFENSE & NATIONAL SECURITY HOLDINGS LLC  
    By: Black Marlin Ltd, its Manager           By: /s/ Damian Perl     Name:
Damian Perl     Title: Manager

 

[Signature Page to Voting Agreement]

 

 

 

 

  STOCKHOLDER GROUP:       SIMON S. LEE MANAGEMENT TRUST       By: /s/ Simon Lee
    Name:     Title:       SIMON S. LEE FAMILY TRUST       By: /s/ Julie S. Lee
    Name:     Title:       AHL DESCENDANTS TRUST       By: /s/ Julie S. Lee    
Name:     Title:       JSL DESCENDANTS TRUST       By: /s/ Simon Lee     Name:  
  Title:       BRIAN LEE FAMILY TRUST       By: /s/ Simon Lee     Name:    
Title:

 

[Signature Page to Voting Agreement]

 

 

 

